Citation Nr: 9923309	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of frostbite of the toes.  

2.  Entitlement to service connection for claimed residuals 
of pneumonia.  

3.  Entitlement to service connection for scar, left forearm, 
claimed as secondary to exposure to mustard gas.  

4.  Entitlement to service connection for bronchitis, claimed 
as secondary to exposure to mustard gas.  

5.  Entitlement to service connection for conjunctivitis, 
claimed as secondary to exposure to mustard gas.  

6.  Entitlement to service connection for laryngitis, claimed 
as secondary to exposure to mustard gas.  

7.  Entitlement to service connection for skin cancer, 
claimed as secondary to exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran suffers from current disability due to pneumonia or 
frostbite of the toes or other disease or injury which was 
incurred in or aggravated by service.  

3.  The evidence of record does not establish that the 
veteran was exposed to mustard gas during his military 
service.  

4.  No competent evidence has been submitted to show that the 
veteran suffers from current disability manifested by 
bronchitis, conjunctivitis, laryngitis or skin cancer due to 
exposure to mustard gas or other disease or injury which was 
incurred in or aggravated by service.  

5.  No credible evidence has been submitted to show that the 
veteran's left forearm scar is due to claimed exposure to 
mustard gas or other incident in service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for the residuals of frostbite 
of the toes, the residuals of pneumonia, bronchitis, 
conjunctivitis, laryngitis and skin cancer.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (1998).  

2.  The veteran's scar, left forearm, is not due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.316 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, exposure to specified vesicant agents 
during active military service together with the subsequent 
development of certain disabilities is sufficient to 
establish service connection for those disabilities.  
38 C.F.R. § 3.316.


I.  Service connection for the residuals of pneumonia and 
frostbite.  

The veteran's service medical records are entirely negative 
for complaints or findings referable to a frostbite injury or 
an episode of pneumonia.  In addition, no medical evidence 
has been submitted which shows that the veteran currently 
suffers from residual disability due to the claimed frostbite 
or pneumonia.  

Although the veteran asserts that he currently suffers from 
the residuals of frostbite and pneumonia which he attributes 
to his service, he is not, as a lay person, competent to 
offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran suffers 
from the residuals of frostbite or pneumonia due to disease 
or injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection.  


II.  Service connection for bronchitis, conjunctivitis, 
laryngitis and skin cancer, claimed as secondary to exposure 
to mustard gas.  

The veteran contends that he was exposed to mustard gas 
during service and that the exposure caused the following 
diseases:  bronchitis, conjunctivitis, laryngitis, and skin 
cancer.  He testified at a hearing in May 1999, that he 
initially went through basic training at Fort Devens.  He was 
then transferred to Fort Dix, where in approximately November 
1943, he was among 100 men chosen to participate in mustard 
gas testing.  He stated that, for the testing, they were led 
to some huts where the gas was released and they were 
instructed to use their gas masks.  According to the veteran, 
after the gas was cleared, a doctor placed some "antidote" 
on their arms; the right arm was to be wiped clean, and the 
left was supposed to be left alone.  

Having carefully reviewed the evidentiary record, the Board 
finds that the veteran was not exposed to a specified 
vesicant agent during his service.  In this regard, the Board 
has considered the veteran's statements that, during his 
service, he was exposed to mustard gas.  

The Board notes in this regard, that a Report of Contact 
Form, dated in February 1998, documents an attempt by RO 
personnel to determine whether the veteran's name was on a 
list of individuals exposed to mustard gas; the notation was 
that the veteran's name was not included on the list.  

In addition, other attempts to confirm the veteran's exposure 
to specified vesicant agents through contact with the U.S. 
Army Chemical and Biological Defense Command (CBDCOM) were 
also unavailing.  According to a June 1995 letter, CBDCOM 
found no records of mustard gas experiments taking place at 
Fort Devens or Fort Dix.  Furthermore, it was noted that it 
appeared that the veteran's description of the testing 
matched that used for gas chamber training given during basic 
training and at other times during military service to 
demonstrate the effects of tear gas or chlorine.  According 
to CBDCOM, gas chambers were usually housed in a small wooden 
building; however, some installations were noted to have used 
tents as temporary or auxiliary gas chambers.  

Thus, the Board finds that there is no credible evidentiary 
basis to support the veteran's assertion that he was actually 
exposed to a specified vesicant agent in service.  In this 
regard, these assertions are beyond the competence of the 
veteran in this case.  King v. Brown, 5 Vet. App. 19 (1993).  
Accordingly, application of a presumption of service 
incurrence or aggravation does not help the veteran meet his 
burden of submitting well-grounded claims.  Thus, the Board 
must look to other evidence of record to determine whether 
the claims are well grounded.  

The veteran's service medical records are entirely negative 
for complaints or findings referable to bronchitis, 
conjunctivitis, laryngitis or skin cancer.  In addition, no 
medical evidence has been submitted which shows that the 
veteran currently suffers from disability referable to 
bronchitis, conjunctivitis, laryngitis or skin cancer.  

As noted hereinabove, while the veteran asserts that he 
currently suffers from bronchitis, conjunctivitis, laryngitis 
and skin cancer attributable to his military service, he is 
not, as a lay person, competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran suffers 
from bronchitis, conjunctivitis, laryngitis and skin cancer 
due to disease or injury which was incurred in or aggravated 
by service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  

Where a well-grounded claim has not been submitted, VA does 
not have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he suffers from the 
residuals of frostbite of his toes, pneumonia, bronchitis, 
conjunctivitis, laryngitis, or skin cancer related to disease 
or injury which was incurred in or aggravated by service.  By 
this decision, the Board is informing the veteran of the 
evidence necessary to make his claims as set forth above well 
grounded.  


III.  Service connection for scar, left forearm

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In support of his claim, the veteran submitted a statement 
from a private physician, Alan Holmes, M.D.  Dr. Holmes 
stated that the veteran had a 1.5-cm scar on his left arm 
consistent with severe irritation and a history of mustard 
gas contact.  According to Dr. Holmes, the original lesion 
was three times the size of the present scar.  

The Board notes, however,  that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet.App. 406 
(1995).  There is no credible evidence that the veteran was 
ever exposed to any vesicant agents in service.  The service 
medical records also are negative for complaints or findings 
referable to a residual scar on the left arm.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection for 
scar, left forearm, is not warranted.  



ORDER

Service connection for the residuals of frostbite, the 
residuals of pneumonia, bronchitis, conjunctivitis, 
laryngitis, and skin cancer is denied, as a well-grounded 
claim has not been presented.  

Service connection for a scar, left forearm, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

